DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of group II, claims 6-10 readable thereon in the reply filed on 12/17/2021 is acknowledged.
Examiner agrees that claim 10 is not a method claim and therefore should be withdrawn with claims 1-5.
Traversal is on the grounds that a search for one group of claims would reveal art relating to the other group and would not impose a serious search and examination burden.
Examiner respectfully disagrees.  The most recent search for one group of claims did not reveal art applicable to the other group of claims, therefore there would be serious search and examination burden and restriction is warranted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok et al. (US PGPub 2011/0057861; hereinafter “Cok”).
Re claim 6: Cok teaches (e.g. figs. 1-4, and 19-21) a manufacturing method of a spliced display screen, comprising steps of: preparing at least two display panels (display tiles 25, 25B; e.g. paragraph 51), wherein each of the display panels (25, 25B) has a display area (pixel array 10 and second tile area 20B, fourth tile area 20D; e.g. paragraphs 50 and 53; hereinafter “DA”) and a non-display area (first tile area 20A, third tile area 20C; e.g. paragraph 53; hereinafter “NDA”), the display area (DA) has a main display area (10) and a flexible display area (second tile area 20B, fourth tile area 20D; hereinafter “FDA”), and the non-display area (NDA) and the flexible display area (FDA) surround the main display area (10); wherein in two adjacent display panels (25, 25B), adhering (optical adhesive 42 adhere and two display tiles together; e.g. paragraph 57) the flexible display area (FDA) of one of the display panels (25) onto the non-display area (NDA) of the other one of the display panels (25B).
Re claim 7: Cok teaches the manufacturing method according to claim 6, wherein the step of preparing the display panel (25) comprises steps of providing a substrate layer (transparent flexible substrate 22; e.g. paragraph 51); forming a flexible layer (filter layer 18; e.g. paragraph 58) on the substrate layer (22); forming an array substrate (first electrode 12; e.g. paragraph 58) on the flexible layer (18); forming a display layer (light emitting material 14; e.g. paragraph 58) on the array substrate (12) in the display area (DA); and forming a driving circuit (second electrode 16; e.g. paragraph 58) on the array substrate (12 is in the non-display area as can be seen in fig. 4) in the non-display area (NDA).
Re claim 8: Cok teaches the manufacturing method according to claim 7, wherein after the step of forming the display layer (14) further comprises steps of 40 is provided to adhere to the transparent cover 26; e.g. paragraph 57) on the display layer (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok as applied to claim 8 above, and further in view of Gyoda et al. (US PGPub 2005/0186717; hereinafter “Gyoda”).
Re claim 9: Cok teaches substantially the entire method as recited in claim 9 except explicitly teaching the manufacturing method wherein after the step of forming the driving circuit further comprises steps of: peeling off the substrate layer in the flexible display area by laser cutting and laser lift-off.
Gyoda teaches (e.g. fig. 6C) method wherein after the step of forming the driving circuit further comprises steps of: peeling off the substrate layer (film substrate 71; e.g. paragraph 83) in the flexible display area (FDA of Cok) by laser cutting and laser lift-off (cutting and lift-off using the peeling layer of 72 to expose adhesive layer 73; e.g. paragraphs 40, 83).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822